Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: claim 1-20 are allowed over the prior art of record because the prior art of record including US 20150350772 as the closest prior art, which is directed to a similar subject matter of the claimed invention, mainly discloses a system (see Figs. 1-2 and 8) includes:  a housing (302, 304) including a base (302), a cover (302) and a sound port (308); electrical contacts (806) disposed on an outer surface of the housing (302, 304); an acoustic transducer (102) disposed in the housing (302, 304); an electrical circuit (digital signal processor 312 and details in Fig. 1) disposed in the housing (302, 304), an input of the electrical circuit (806 and see circuit shown in  Fig. 1) coupled to an output of the transducer (102), the electrical circuit (806 and see circuit in Fig. 1) electrically coupled to the electrical contacts (806), the electrical circuit (see Fig. 1) including an analog-to-digital converter (A/D converter 110) configured to convert an output of the transducer to digital data (see Fig. 1).
             However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include the following claimed features. 
             Claimed features including: the electrical circuit configured to process the digital data during discrete time periods distributed throughout frames of a sequence of frames, for a given frame, at least some discrete time periods during which digital data are processed are adjacent discrete time periods during which digital data are not processed, and the distribution of discrete time periods during which digital data are processed is different from frame to frame, as recited in claim 1. 
             Claimed featured including:  processing the digital data in time frames of a sequence of time frames by intermittently processing the digital data in a given time frame during a plurality of discrete time periods distributed throughout a duration of the given time frame, wherein at least some discrete time periods during which digital data are processed are adjacent discrete time periods during which digital data are not processed; and varying a distribution of discrete time periods during which digital data are processed from one time frame to a subsequent time frame of the plurality of time frames, as recited in claim 8.
             Claimed features including: the electrical circuit electrically coupled to the electrical contacts, the electrical circuit including an analog-to-digital converter configured to convert an output of the transducer to digital data at a first clock frequency, the electrical circuit configured to: process the digital data in time frames of a sequence of a plurality of time frames at a second clock frequency; vary the second clock frequency from one time frame to a subsequent time frame of the plurality of time frames, as recited in claim 17.
             Other references of the record are also directed to a similar concept of the invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1, 8 and 17.  Therefore, claims 1, 8 and 17 are allowed over the prior art of record, and dependent claims 2-7, 9-16 and 18-20 are also allowed over the prior art of record for the same reasons as their respective based claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                 Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a microphone assembly related to the claimed invention which includes MEMS microphone to collect sound and output a sound signal; an analog- to-digital converter to convert the sound signal  into a digital sound signal; and a digital signal processor to process the digital sound signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688